10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SEABOAT NAVIGATION US, CASE NO. C19-0070JLR
INC`.,
ORDER GRANTING IN PART
Plaintiff, AND DENYING IN PART
v_ MOTION FOR LETTERS
ROGATORY AND
ALTERNATIVE SERVICE OF
TURISMOS HIELOS PROCESS
ANTARTICOS, LTDA,
Defendant._

 

 

I. INTRODUCTION

Before the court is Plaintiff Seaboat Navigation US, Inc.’s (“Seab'oat”) motion
Seeking (1) the court’s Signature and Seal on a USM~272 form permitting Seaboat to Serve
Defendant Turismos Hielos Antarticos, Ltda. (“Hielos”) under the method set forth by the
Inter-American Convention on Letter’S Rogatory and Additional Protoool (“IACAP”),
Jan. 30, 1975, S. TREATY DOC. No. 27, 98th Cong. 2d Sess. (1984), reprinted

following 28 U.S.C. § 178-15 and (2) an order under Federal Rule of Civil Procedure

ORDER - l

 

 

10

11

12

13

14

15

16

17

13

19

20

21

22

 

 

4(f)(3) directing service of process upon Hielos by the United States Post Oft`ice
international mail. (Mot. (Dkt. # 4).) The court has considered the motion, the relevant
portions of the record, and the applicable law. Being iiilly advised, the court GRANTS in
part and DENIES in part the motion Specitically, the court signs and seals the
completed USM-272 form provided by 'Seaboat, but declines to order service of process
under Rule 4(t)(3). See Fed. R. Civ. P. 4(f)(3). Instead, the court DIRECTS the Clerk to
perform service as provided i_n Rule 4(£)(2)(A)(ii). See id. 4(®(2)(A)(ii).
11. BACKGROUND

In its complaint, Seaboat alleges that Hie'los breached a contract for the sale of a
vessel. (See generally Compl. (Dkt. # l).) Seaboat alleges that Hielos failed to deliver
the vessel after Seaboat paid $164,167.86 towards the purchase price. (See generally id.)
Hielos is a Chilean company with its principal place of business in Peurto Williams,
Chile. (Icl. 11 5.) Seaboat seeks permission to serve Hielos (l) pursuant to the-IACAP,
and (2) by an order pursuant to Rule 4(t)(3) directing service via the United States Post
Oftice international mail. (Mot. at 2.)

III. ANALYSIS

A. Service Pursuant to the IACAP

The United States D'epartment of State, Bureau of Consular'Affairs summaries
IACAP as follows: 7

The Inter'-American Convention on Letters Rogatory and Additional

Protocol (IACAP) are a pair of international agreements designed to facilitate

judicial assistance between countries The United States interprets those

agreements as limited to covering service of process and countries must be a
party to both agreements in order for a treaty relationship to exist. Replacing

ORDER - 2

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

the traditional letters rogatory process, the IACAP provides a mechanism for

service of documents by a foreign central authority. The Department of

Justice is the U.S. "Central Authority under the IACAP.‘ Requests from the

United States are transmitted via a private contractor carrying out the service

functions of the U.S. Central Authority on behalf of the Department of

' Justice. -

See https://travel.state.gov/content/travel/en/legal/travel-legal-considerations/interm-
judicial-asst/Service-of-Process/Inter-American-Service-Convention-Additional-
Protocol.html (last visited Mar. 22, 2019). B.oth the United States and Chile are '
signatories of IACAP. See id. The USM-272 form, which Seaboat attaches to its motion
(Mot. Ex. A (D.l<t. # 4-1)), is the official form necessary to effectuate service under
IACAP, as set forth in the Additional Protocol. See -Office of Int’l Judicial Assistance,
U.S. Dep’t of Justice, Guidance on Service Abroad in U.S. Litigation (last updated Oct.
l, 2018) at 5-7.1

Seaboat requests the court sign and seal the USl\/l-272 form “so that it may be sent
to ABC Legal (U.S. C'entral Authority contractor) for transmittal to the Chilean Central
Authority, who will effectuate service upon [Helios] under the IACAP.” (Mot. at 3.)
Article 3 of the Additional Protocol, reprinted following 28 U.S.C. § 17 81, states that:

Letters rogatory shall be accompanied by the following:

a. Copy of the complaint or pleading that initiated the action in which the

letter rogatory was issued, as well as a translation thereof into the language

of the State of destination;

b. Untranslated copy of the documents attached to the complaint or pleading;

 

l Available at: https://Www.justice.gov/civil/pagelfile/1064896/download (“As a general
rule it may take from 6 months to a year for .a request to be executed.”) (1ast visited Mar. 22,

 

2019).

ORDER - 3

 

 

 

10

ll

12

13

14

15

16

17

18

19

21

22

 

 

c. Unt:ranslated copy of any rulings ordering issuance of the letter rogatory;

d. Form conforming to Form B annexed to this Protocol and containing

essential information for the person to be served or the authority to receive

the documents; and

e. Certificate conforming to Form C annexed to this Protocolion which the

Central Authority of the State of destination shall attest to execution or

non-execution of the letter rogatory..

The copies shall be regarded as authenticated for the purposes of Article S(a)

of the Convention if they bear the seal of the judicial or other adjudicatory

authority that issued the letter rogatory.
Soc. Enrer. LLC v. Socledad Agricola Cato S.A., No. lS-CV-4158 (RJD), 2015 WL
1374343 6, at *1~2 (E.D.N.Y. O-ct. 6, 2015) (quoting IACAP, Additional Protocol, art.
3).2 As Seaboat correctly points out, “[t]he process prescribed by the lACAP for service
of process through a foreign central authority cannot begin without the court’s signature
and seal on the USM-272 [f]orm.” (Mot. at 3.) Accordingly, the court GRANTS this
portion of Seaboat’s motion, and hereby signs and affixes the seal of the court to
Seaboat’s USM~272 form, attached hereto.
B. Alternative Service

Seaboat also seeks an order pursuant to Rule 4(f)(3) directing service by the
United States Post Office international mail. (l\/lot. at 3-5); see Fed. R. Civ. P. 4(f)(3).

Seaboat seeks this additional means of service on the ground that service under IACAP is

time-consuming and may take up to six months to a year for a request to be executed

 

2 Artiele S(a) of the IACAP st'ates, “Letters rogatory shall be accompanied by the
following documents to be delivered to the person on whom process, summons or subpoena is
being served: a. An authenticated copy of the complaint with its supporting documents, and of _
other exhibits or rulings that serve as the basis for the measure requested . . . .” IACAP, art. S(a).

ORDER - 4

 

 

 

 

10

11

12

_13

14

15

16

117

13

19

20

21

22

 

 

(See id, at 3 (citin.g https://travel.state.gov/content/travel/en/legalltravel-legal-
considerations/internl-j udicial- asst/ Service-of-Process/Inter~American- Service-
Convention-Additional-Protocol.htrnl (last visited Mar. 22, 2019) (f‘As a general rule it
may take from 6 months to a year for a request to be executed.”).)

Rule 4(h)(2) governs service upon a corporation, partnershipJ or association
outside the United States. See Fed. R. Civ. P. 4(h)(2). This Rule, in turn, incorporates by
reference most methods prescribed in Rule 4(f) for serving anindividual in a foreign
country. See id. Under Rule-4(f)(1), service may be affected “by any internationally
agreed means of service that is reasonably calculated to give notice . . . .” Id. 4(f)(1).
“While service by letters rogatory under [the] lACAP would be one such acceptable
means, it is ‘neither mandatory nor exclusive,’ even where, as here, both parties reside in
signatory states.” Soc. Eater. LLC, 2015 WL 13743436, at *2 (citing Mayarexril, S.A. v.
Lizre.r U.S.A., Inc., No. 92 Civ. 4528(SS), 1994 WL 198696, at *5 (S.D.N.Y. May19,
1994) (Sotomayor, D.J.)); see also Lil)erry Media Holclings, LLC v. Vz'nigay.com, No.
CV-l 1-0280-PHX-LOA, 2011 WL 81025'0, at *4 (D. Ariz. Mar. 3, 2'011) (“[T]he v
IAC[AP] only regulates the transmittal of documents abroad and does not ‘supplant all

999

alternative methods of service ) (quoting Kreimermarz 'v.. Casa Veerkamp, S.A. de C. V.,
22 `F.3d 634, 640 (Sth Cir.l990)).

ln this case, where “an international agreement allows but does not specify other
means [of service],” service may be effected on a party in a foreign country “by a method

that is reasonably calculated to give notice . . . using`any form of mail that the clerk

addresses and sends to the individual and that requires a signed receipt[,]” unless that -

ORDER - 5

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

method is “prohibited by the foreign country’s law[.]” Fed. R. Civ. P. 4(f)(2)(C)(ii).
“Courts interpreting this Rule have concluded that ‘prohibited’ in this context means that
the foreign country’s law expressly prohibits the method, not merely that it does-not
recognize or provide for it.” Soc. Enrer. LLC, 2015 WL 13743436, at *3 (citing cases).
“As such, service via signed receipt Federal Express mail upon`a party in Chile, where
‘reasonably calculated to give notice,’ is permissible under Rule 4(f)(_2)'(C)(ii).” Id.
(quoting Fed. R. Civ. P. 4(f)(2)(C)(ii) and citing In-relliGender, LLC v. Soriano, No. l
2:10-CV-125-JRG, 2012 WL 215066, at *2` (E.D. Tex. Jan. 24, 2012) '(overruling
challenge to sufficiency of service by signed receipt Federal Express mail in Chile)).

Nevertheless, Seaboat seeks an order pursuant to Rule 4(f)(3) directing service of
process on Hielos by United States Post Office international mail. (Mot. at 3-5.) Rule
4(f) (3) authorizes service “by other means not prohibited by international agreement, as
the court orders.” Fed. R. Civ. P. 4.(f)(3). The Ninth Circuit has held Rule 4(f) does not
“create a hierarchy or preferred methods of service of process,” and “court-directed
service under Rule 4(f)(3) is as favored as service under Rule 4(f)(l) or Rule 4(f)(2).”
Rz`o Props., Inc. v. Rr`o Inr’l laterlink, 284 F.3d 1007, 1015 (9th Cir. 2002) (_footnote
omitted). Thus, service'under Rule 4(f)(3) is “neither a ‘last resort’ nor ‘extraordinary
relief.”’ I'cl. (citing Fortrm Firz. Grp., LLC v. Presz’clem, Fellows ochrrvarcl Coll., 199
F.R.D. 22, 23 (D. Me. 2.001)). Nevertheless, even if facially permitted by Rule 4(f)(3),
the method of service selected must also comport With constitutional notions of due
process Icl. at 1016. To meet this requirement, the method of service must be

“reasonably calculated, under all the circumstances, to apprise the interested parties of the

ORDER - 6

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

pendency of the action and afford them an opportunity to present their objections.” Id. at
1016-17 (citing Mulla-ne v. Cenr. Hanover Banlc &. Tr. Co., 339 U.S. 306, 314 (1950)).

Considering all the relevant circumstances, the court finds that the most
appropriate course of action is to request the Clerk of the court to effect service by
international Federal Express, return receipt, under Rule 4(f)(2)(C)(ii), rather than issue
an order pursuant to Rule 4(f`)(3). “Such service would be efficient, appropriate under the
Rules, and reasonably certain to apprise [Hielo-s] of the pendency of this action.” Soc.
Enter. LLC, 2015 WL 13743436, at'*3 (citing Rr`o Properties, Inc., 284 F.3d at 1017).
Accordingly, the court DENIES the portion of Seaboat’s motion seeking an order
directing service of process under Rule 4_(f).(3), and instead the court ORDERS an
alternative method of service of process under Rule 4(f`)(2)(C)(ii). If Seaboat is unable to
obtain service of process within a reasonable period of time under either of the methods
directed under this order, Seaboat may file another motion seeking relief under Rule
4(0(3)-

IV. C'ONCLUSION

The court GR-ANT_S in part and DENIES in part Seaboat’s motion (Dkt. # 4). The
court GRANTS Seaboat’s request for service of process via lACAP, and hereby signs
and affixes the seal of the court to Seaboat’s USM-272 form, attached hereto. The court
DENIES Seaboat’s request for alternative service under Rule 4(f)(3). lnstead, the court
DIRECTS the Clerk to effect service under Rule 4(f)(2)(C)(ii) via international Federal
Express., return receipt, to l-Iielos. In order to accomplish such service, the court

ORDERS Seaboat to provide the Clerk with Spanish translations of the complaint and

ORDER - 7

 

 

 

10

11.

12

13

14

15

16

17

18

19

20

21

22

 

 

summons, along with an appropriate label from Federal Express international, return
receipt, directed to Hielos in Puerto Williams, Chile, within seven (7) days of the date of
this order. Upon receipt, the court DIRECTS the Clerk to send the aforementioned
documents, with copies of the complaint (Dkt. # 1) and summons (Dkt. # 3), as well as a
copy of this order, via Federal Express international, return receipt, to Hielos in Puerto
Williams, Chile.

§k
_Dated this §§ day of March, 2019.

 

United S tes District Judge

ORDER-S

 

 

Case 2:19-cv-00070-J_LR Document 4-2 Fileot 01/31/19 Page l of 8

Exhibit A

ATTonNuvs Ar LAW
BAUER MOYNU'IAN & JOHNSON LLP
2101 FOUR'I'H AVENUE, STE. 2400
sEArrLE, wAsmNoroN 93121
rF.LEPHoNn (200) 443_3400

 

Case 2:19-cv-00070-JLR Document 4-2 Filed 01131!19 Page 2 ot 8

 

 

 

 

REQUEST FOR SERVICE ABROAD ()F JUDICIAL OR EXTRAJUDICIAL
D()CUMENTS PURSUANT TO THE ADDITIONAL PROTOCOL TO TI~IE
INTER~AMERICAN CONVENTION ON LETTERS ROGATORY

FORM A

LETTER ROGATORY]

T|

vi

 

REQUESTING JUDICIAL OR OTI-]ER
ADIUDICATORY AUTHORITY
Name:

Clerk of Court, United States District Court for
the Western District of Washington
Address:
701 Stewart Street, Suite 2310
Seattle. Washington 981_01

CASE:

Seaboat Navigation US, Inc. v.
Turismos Hielos Antarticos, Ltda.

Case No.:
2:19-cv-00070-JLR

 

vi

 

T|

 

 

Seattle, Washington 98104

 

 

CENTRAL AUTHORITY OF CENTRAL AUTHORITY OF
THE STATE OF OR_lG[N THE STATE OF DBSTINATION
Name: Name:
ABC Legal Ministry of Forcign Affairs
Address; , Compania, esq.
Address' Morande, Ex editicio Deop
633 Yesler Way

Congreso
Santiago, Chile

 

?|

 

tr

 

REQUESTING PARTY
Name: .

Seaboat Navigation US, Inc.
Address':

1631 15th Avenue West, Suite 219
. Seattle Washington`98119

 

 

COUNSEL TO THE REQUES'I`ING PARTY
Narne:

Donald K. McLean

Address: _
¢Bauer Moynihan & Johnson LLP
2101 Fourth Avcnue, Suite 2400
Seattle, Washington 98121

 

 

 

 

Name

 

Addl'ess ’

 

 

PERSON DESIGNATED TO ACT lN CONNECTION WITH THE LETTER ROGATORY

ls this person responsible for costs and
expenses?

YEs |:l No |:l

* lf not, check in the amount cf
is attached

'* Or proof of payment is attached

 

1 Comp|ete the original and two copies of this form‘, if A{l) is applicable attach the original and two copies of the translation of this itc

in the language of the State of destination
*` Dcleta if inapplicable

 

 

 

 

 

Case 2:19~cv~00070-.JLR Document4-2 Filed 01131!19 PageS-ofS

 

The Central Authority signing this letter rogatory has the honor to transmit to you in triplicate the documents listed
below and, in conformity with the Protocol to the lnter~American Convention on Letters Rogatory:

* A. Requests their prompt service on:

Turismc l-lielos Antaricos Ltda., Ricardo Maragano 146,
Comuna de Cabo de Hornos, Puerto Wllliarns, Chile PC: 6350079

The undersigned authority requests that service be carried out in the following manner'.
~.1:

(1) ln accordance with the special procedure or additional formalities that are described below,
as provided for in the second paragraph of Article 10 of the above~mentioned Convention; or

* [2) By service personally on the identified addressee or, in the case of a legal entity, on its authorized agent; or

*

(3) If the person or the authorized agent of the entity to be served is not found, service shall be
made in accordance with the law of the State of destination

* B. Requests the delivery of the documents listed below to the followingjudicial or administrative authority:
Authority: '

NlA

* C. Requests the Central Authority of the State of destination to rehirn`to the Central Authority

of the State of origin one copy of the documents listed below and attached to this letter rogatory,
and an executed Cer'tificate on the attached Form C.

Done z.tgjga(lkl.t _.\,J~jll\ this ,l;lS'eQ’

x ...~etlll<

datle \ l lO~{`Q§ 20£\

 

 

 

S. gnature and stamp of the Signature and stamp of the
judicial or other adjudicatory ` Central Authority of the
autltority of the State of origin State of origin

Title or other identification of each document to be delivered
Complaint, English + Spanish
Summons, English + Spanish

(Attach additional pages, if necessary.)

* Delete if inapplicable

 

_2_

 

 

 

Case 2:19-cv-00070~JLR Document 4-2 Filed 01/31/19 Page 4 of 8

 

 

 

-ANNEX 'I`O THE ADDITIONAL PROTO COL TO THE INTER-AMERICAN
CONVENTION ON LETTERS ROGATORY

FORM B

ESSENTIAL INFORNIATION FOR THE ADDRES SEEl

To (Name and address of the person being served)
Turismo Hielos Antaricos Lt`da., Rica-rdo Maragaiio 146,
Cornuna de Cabo de Horno's, Puerto Williams, Chile PC: 63 50079

 

You are hereby informed that (Brief statement of nature of servicc)
A lawsuit has be en commenced against you in United States Di'strict'Court for the
Western District of Washington

 

A copy of the letter rogatory that gives rise to the service or delivery of these-documents is attached to
this document 'l`his copy also contains essential information for you. Also attached are copies of the
complaint or pleading initiating the action in which the letter rogatory was issued, of the documents
attached to the complaint or pleadin'g, and of any rulings that ordered the issuance of the letter rogatory

ADD.ITIONAL INFORMATION
I 27¢
FOR SERVICE

A. The document being served on you (origlnal or copy) concerns the following:

.Civil lawsuit regarding breach of contract

B. The remedies sought or the amount in dispute is as follows:

Plaintiff is seeking to recover civil damages and other relief to be determined in court.
C. By this Service, you are requested:

To answer the complaint with 20 days

D. t ln case of service on you as a defendant you can answer the complaint before the judicial or
other adjudicatory authority specified in Form A, Box I (State place, date and hour):

Answer within 20 days to United States District Court for the Western District of Washington

 

* You are being summoned to appear as:

Defendant in a civil action.

1 Complete the original and two copies of this form in the language of the State of origin and two
copies in the language of the State of destination '
* Delete if inapplicable

 

 

 

 

Case 2:19~cv~OOO70-.JLR Document 4~2 Filed 01/31/19 Page 5 of 8

 

 

* If some other action is being requested of the person served, please describe:

 

 

 

E. lf you fail to comply, the consequences might bet
A defaultjudgnient will be enetered against you.

 

 

F. You are hereby informed that a defense counsel appointed by the Court or the following legal aid
Societies are available to you at the place where the proceeding is pending.

Name:
Addresst

 

 

The documents tisted in Part lII are being furnished to you so that you may better understand and
defend your interests

 

 

 

 

 

 

.4-

 

 

 

case 2:19-cv~occro~JLa comment 4-2 Fned 01/31/1`9 cage 6 or s

 

 

 

III
LIST OF ATTACHED DOCUMENTS

Comnlaint as filed
Complaint in Spanish
Summons as Issued

 

Summons in Spanish

 

 

 

(Attach additional pages if necessary.)\

 

 

 

 

 

Done at § :P_Qc"(k\¢ j l }~:)chh if\P\'l‘{.-V] this O?§_m day
0
or '\Y\crdr\ 20 \G\
l
Sig__ature and stamp of the Signature and stamp of
judic al or other adjudicatory the Central Authority

 

author`ty of the State of Origin of the State of Origin

_5.

 

 

 

Case 2:19~c\/-00070-JLR Document 4-2 Filed 01/31!19 Page 7 of 8

 

 

To:

ANNEX TO THE ADDITIONAL PROT()COL 'I`O THE
INTER~AMERICAN CONVENTION ON LETTERS ROGATORY

FOR_M C
cERTIFrCATE or E:>racurloi\i1

 

 

 

(Name and address of judicial or other adjudicatory
authority that issued the letter rogatory)

In conformity with the _Additional Protocol to the ln'ter-Arnerican Convention on Letters Rogatory,
signed at Montevideo on May 8, 1979, and in accordance with the attached original letter rogatory, the
undersigned Central Authority has the honor to certify the following:

A. Th'at one copy of the documents attached to this Certificate has been served cr delivered as
follows:

Date:

 

At (Address)

 

By one of the following methods authorized by the Convention.

* (1) In accordance with the special procedure or additional formalities that are described below,
as provided for in the second paragraph of Article 10 of the above-mentioned Convention, or

 

 

 

=l= (2) By service personally on the identified addressee or, in the case of a legal entity, on its
authorized agent, or

=t (3] lfthe person or the authorized agent of the entity to be served was not found, in accordance
with the law of the State cf destination: (Specify method used) `

 

1 Complete- the original and one copy in the language ofthe State of destination

* Delete if inapplicable

 

 

 

Case 2:19~cv-OO'O70-JLR Document 4~2 Filed 01/31/19 Page 8 of 8

 

 

 

s B. T hat the documents referred to in the letter rogatory have been delivered to:
Identity of person

 

Relationship to the addressee

 

(Family, business or other)

* C. That the documents attached to the Certii`icate have not been served or delivered for the
vfollowing reason(s):

 

=v= D. In conformity with the Protocol, the party requesting execution of the letter rogatory is
requested to pay the outstanding balance of costs in'the amount indicated in the attached statement.

Done at the day of 20

 

Signature and stamp of Central Authority of the State of destination

Where appropriate, attach originals or
copies of any additional documents proving
service or delivery, and identify them.

* Delete if inapplicable

 

 

 

